Case 19-24450-CMB      Doc 68   Filed 02/20/20 Entered 02/20/20 10:20:10       Desc Main
                                Document     Page 1 of 4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

MANOMAY, LLC,                                         Bankruptcy No. 19-24450-CMB

             Debtor.                                  Chapter 11

THE BLACKWELL LAW FIRM,                               Document No

             Movant,
      vs.

MANOMAY, LLC,

             Respondent.

                       MOTION TO WITHDRAW APPEARANCE

      AND NOW comes the Blackwell Law Firm, Special Counsel for the Debtor, and

file the following MOTION TO WITHDRAW APPEARANCE:

      1.     The Movant is the Blackwell Law Firm, Special Counsel for the Debtor.

      2.     This case was commenced on November 14, 2019.

      3.     On December 17, 2019, Debtor filed an Application for Approval of

Attorneys regarding Movant’s engagement as Special Counsel for the Debtor, which

Application was granted by Order of Court on January 27, 2020.

      4.      Due to irreconcilable differences which have arisen between the Movant

and the Debtor, there has been a complete breakdown in communications between

them, thus preventing the Movant from effectively representing the Debtor.

      5.     The Movant believes that it will be in the best interests of this Estate, as

well as all parties-in-interest, if Counsel is allowed to withdraw its appearance in this

matter.
Case 19-24450-CMB     Doc 68   Filed 02/20/20 Entered 02/20/20 10:20:10         Desc Main
                               Document     Page 2 of 4

      6      The Movant informed the Debtor that it was going to file the within Motion.

While the Debtor has not yet responded, the Movant anticipates that the Debtor will

consent to Movant’s withdrawal and thus the Movant will supplement the within Motion if

and when it hears from the Debtor.

      WHEREFORE, the Movants respectfully request that this Honorable Court enter

an Order which withdraws the Movants’ appearance as Special Counsel for the Debtor

and provides the Debtor with sufficient time to obtain new Special Counsel.

                                                      Respectfully Submitted,


Date: February 20, 2020                               /s/ Robert O Lampl ________
                                                      ROBERT O LAMPL
                                                      PA I.D. #19809
                                                      JOHN P. LACHER
                                                      PA I.D. #32706
                                                      DAVID L. FUCHS
                                                      PA I.D. #319213
                                                      RYAN J. COONEY
                                                      PA I.D. #319213
                                                      SY O. LAMPL
                                                      PA I.D. #324741
                                                      Counsel for the Debtor
                                                      223 Fourth Avenue, 4th Fl.
                                                      Pittsburgh, PA 15222
                                                      (412) 392-0330 (phone)
                                                      (412) 392-0335 (facsimile)
                                                      Email: rlampl@lampllaw.com
Case 19-24450-CMB      Doc 68   Filed 02/20/20 Entered 02/20/20 10:20:10       Desc Main
                                Document     Page 3 of 4

                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

MANOMAY, LLC,                                          Bankruptcy No. 19-24450-CMB

             Debtor.                                   Chapter 11

THE BLACKWELL LAW FIRM,                                Document No

             Movant,
      vs.

MANOMAY, LLC,

             Respondent.

                               CERTIFICATE OF SERVICE

      I, Robert O Lampl, hereby certify, that on the 20th day of February, 2020, I served

a true and correct copy of the foregoing MOTION TO WITHDRAW APPEARANCE

upon the following (via Electronic Service and/or First-Class U.S. Mail):

Office of the U.S. Trustee                             Manomay, LLC
970 Liberty Center                                     c/o Gino Ricelli
1001 Liberty Avenue                                    130 Seventh St Suite 102
Pittsburgh, PA 15222                                   Pittsburgh, PA 15222
                                                       ginoriccelli@hotmail.com

Dennis Blackwell                                       Edward F. Voelker, Jr.
223 Fourth Avenue, 9th Floor                           Adam Petrun
Pittsburgh, PA 15222                                   Voelker & Associates, P.C.
db@theblackwelllawfirm.com                             3960 Route 8, Suite 200
                                                       Allison Park, PA 15101-3603
                                                       edward.voelker@voelkerlaw.com
                                                       adam.petrun@voelkerlaw.com
Case 19-24450-CMB   Doc 68   Filed 02/20/20 Entered 02/20/20 10:20:10   Desc Main
                             Document     Page 4 of 4

Date: February 20, 2020                          /s/ Robert O Lampl ________
                                                 ROBERT O LAMPL
                                                 PA I.D. #19809
                                                 JOHN P. LACHER
                                                 PA I.D. #32706
                                                 DAVID L. FUCHS
                                                 PA I.D. #319213
                                                 RYAN J. COONEY
                                                 PA I.D. #319213
                                                 SY O. LAMPL
                                                 PA I.D. #324741
                                                 Counsel for the Debtor
                                                 223 Fourth Avenue, 4th Fl.
                                                 Pittsburgh, PA 15222
                                                 (412) 392-0330 (phone)
                                                 (412) 392-0335 (facsimile)
                                                 Email: rlampl@lampllaw.com
